United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-3642
                                    ___________

James E. Bensinger,                      *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
United States Postal Service,            *
                                         *       [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                          Submitted: May 2, 2002
                              Filed: May 7, 2002
                                   ___________

Before LOKEN, BEAM, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

        James Bensinger appeals from the district court’s1 adverse grant of summary
judgment in his suit claiming age and veteran discrimination. Bensinger alleged that
the United States Postal Service terminated him three weeks after hiring him because
it realized that his prior government experience entitled him to the benefits of a ten-
year employee. The Postal Service countered that it terminated him after receiving
information that he had falsified his employment application.

      1
       The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska, adopting the report and recommendations of the Honorable
Kathleen A. Jaudzemis, United States Magistrate Judge for the District of Nebraska.
       We review de novo the district court’s grant of summary judgment, construing
the record and all reasonable inferences from it in the light most favorable to the
nonmoving party. See Dorsey v. Pinnacle Automation Co., 278 F.3d 830, 834-35
(8th Cir. 2002). After careful review of the record before us, we reject Bensinger’s
argument that the district court erred in dismissing his age discrimination claim. An
employer who fires an employee simply to avoid paying benefits does not thereby
violate federal laws against age discrimination, even if the employee is over 40 years
old. See Hazen Paper Co. v. Biggins, 507 U.S. 604, 611-12 (1993); Snow v.
Ridgeview Med. Ctr., 128 F.3d 1201, 1208 (8th Cir. 1997). Besinger waived his
remaining arguments, including his argument on the veteran discrimination claims,
by failing properly to raise them in the district court. See United States v. One Parcel
of Prop. Located at RR 2, 959 F.2d 101, 103 (8th Cir. 1992).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-